EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 10-2020-0033946, filed in Korea on March 19, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on March 19, 2020 and the IDS submitted on September 30, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic device comprising a display including a camera exposure area, and a camera module disposed on the camera exposure area, wherein the camera module includes a housing fixed to the camera exposure area, a lens housing fixed to the housing, the lens housing including an opening corresponding to the camera exposure area, at least one lens disposed in the lens housing, the lens including an optical axis facing toward the camera exposure area, a first printed circuit board configured to move in the housing in an optical axis direction of the lens, an image sensor that faces the lens and is mounted on one surface of the first printed circuit board, a second printed circuit board fixed to the housing and disposed on an opposite side to the image sensor with respect to the first printed circuit board, and a connecting member disposed between the first printed circuit board and the second printed circuit board and configured to transfer an electrical signal between the first printed circuit board and the second printed circuit board, wherein the connecting member is deformed as the first printed circuit board moves.
Regarding claims 12-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic device comprising a display including a camera exposure area, a camera module disposed on the camera exposure area, and a processor operatively connected with the display and the camera module, wherein the camera module includes at least one lens including an optical axis corresponding to a center of the camera exposure area, a first printed circuit board configured to linearly move in an optical axis direction of the lens, an image sensor disposed between the lens and the first printed circuit board and electrically connected with the first printed circuit board, a second printed circuit board disposed on an opposite side to the image sensor with respect to the first printed circuit board and electrically connected with the processor, and a connecting member configured to transfer an electrical signal between the first printed circuit board and the second printed circuit board, the connecting member being deformed as the first printed circuit board moves, and wherein the processor is configured to move the first printed circuit board and the image sensor for auto focusing of the image sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,581,233 to Liu et al. teaches a flexible camera cable.
U.S. Patent No. 9,091,802 to Lee et al. teaches a flexible printed circuit board connection.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697